Case 5:19-cv-05422-SVK Document 1-7 Filed 08/28/19 Page 1 of 4

EXHIBIT F
Sees : ee
Sciinort Suen emer : seine : zs ee =

eens eect

ese See
ee a

pecans

sere

2s

— a et: : oe

: oe
8

=

pene

ee aa

 
sie

Bee

arte

eee

soaee

sieis

2

 
ice

  

+ a i |

 

~ Patrik Jusic.
tome
Juli View details

Hey Dj Short-E.

I'm sending this email message regarding
your YouTube CHANNELS and VIDEOS.

| subscribed to both of your channels and
turned my notifications on for you so |
would Know when you uploaded new videos.
| subscribed about 2 weeks ago and haven't
got a single notification from youtube but |
noticed you have uploaded many new
videos since | subscribed to the following
channels:

YouTube.com/djshorte
and
YouTube.com/theshorteshow

Please fix this problem, I’m sure there are
many other people who haven't been
getting notified either and that’s why |
noticed your views are very low compared
to other similar channels.

Thanks,
Patrick
YouTube Subscriber

Sent from my iPhone
